DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
In response to amendment filed September, September 14, 2022 canceled claims 1-2 are acknowledged.  The Following grounds of rejection are set forth:
Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on September 14, 2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,772,488 to Zhao et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the yare merely broader in scope and required identical structural limitations (i.e. eyepiece, port, housing, battery, light source sensor, transmitter, etc) as claim 1 of US 10,772,488 to Zhao et al.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a display housed via the housing” which is unclear and vague with regard to the relationship between the display and the housing, as the term “via” fails to positively define how the display is housed?  Is the display contained or enclosed within the house, mounted on the housing or protruding therefrom?   Likewise, the additional components of the “unit” (i.e. battery, imaging sensor and transmitter) are all claimed to be “housed via the housing” which leads to the same confusion when interpreting the claim.  
Claim 1 also recites wherein the light source is configured to  “extend over the display when the light source is not detachably coupled to the port” which leads to confusion as to what is meant by the light source “extending over the display”?   As broadly as claimed, any light source tethered to the unit or even within the vicinity of the endoscope, may be interpreted as being configured to “extend over the display” when not coupled to the port if one is able to simply move a light cbale.  In view of the specification and drawings, it appears the Applicant intends to claim the light source is configured to be mounted to the unit, such that the light source covers/extends over the display housed within the unit.  
Lastly, claim 1 recites “an assembly that mechanically couples the imaging sensor to the eyepiece” which is unclear and vague as the image sensor is defined as being housed via the housing, and as such, the assembly would be configured to be mechanically coupled to the eyepiece, not the image sensor as claimed.  Again, it is unclear how the image sensor is mounted/housed/enclosed within the housing of the unit, and thus it is also unclear how “an assembly” is used to mechanically couple the image sensor to the eyepiece.
Appropriate clarification and correction is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0145146 to Melder in view of U.S. Patent No. 10,051,166 to Duckett, III et al.  
In regard to claim 1, Melder discloses a system comprising: an endoscope 26 including: an eyepiece, an end portion insertable into a region of interest, a lens housed within the end portion, a port, a first pathway which optically couples the port and the lens such that an incident light travels to the region of interest, and a second pathway which optically couples the eyepiece and the lens such that a reflected light travels from the region of interest to the eyepiece (See Figs. 1-2 and paras 0003-0013, 0067); and a unit 28 including: a housing, a battery housed via the housing (see para 0067), a display 64 housed via the housing, wherein the battery powers the display, a light source 50 configured to detachably couple to the port such that the light source generates the incident light into the port (see para 0069), an imaging sensor 110 housed via the housing, wherein the imaging sensor records a plurality of images of the reflected light from the eyepiece, a transmitter housed via the housing, wherein the transmitter transmits the images (see para 0067), and an assembly that mechanically couples the imaging sensor to the eyepiece (see Figs. 12, 14 and para 0079-0081).  Melder teaches the light source as being coupled to the endoscope directly, externally via a light cable or integrated within the endoscope itself, but are silent with  respect to the light source being configured to extend over the display when the light source is not detachably coupled to the port.  Duckett, III et al. teach of an analogous portable endoscope wherein a light device 104 is connected to a camera unit and includes a light cable with a light source therein 304, which is rotatably coupled to the light port of the endoscope (See Fig. 3 and Col. 7, Lines 15-47).  It would have been obvious to one skilled in the art at the time the invention was filed to modify the light device of Melder to include a light source at the distal end of a light cable, for attachment to the endoscope light port, to provide freedom of movement of the scope relative to the camera as taught by Duckett, III et al.   It is noted, the combination of Melder and Duckett, III et al. meet the current limitations of the recited claim, as the light source 304 would be fully capable of “extending over the display” of Melder upon detachment form the light port.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
9/21/2022